Mr. Justice Aldrey
delivered the opinion of the court.
One of the grounds of the motion for the dismissal of this appeal is that the appeal is frivolous.
The appellee submitted a memorandum of costs amounting- to $342.60, which included an item of $300 for his attorney’s fees. The court reduced this item to $200 and taxed the total costs at $219.
An appeal was taken from that order and in the appellant’s brief the sole ground alleged is that the lower court can not of itself, acting as an expert, estimate whether the said fees were reasonable. However, as this question has been considered and decided by us in various cases, among them González v. Collazo, 25 P. R. R. 146, we are of the opinion that the appeal is frivolous and should be dismissed for this reason.

Appeal dismissed.

Chief Justice Hernandez and Justices Wolf and del Toro concurred.
Mr. Justice Hutchison took no part in the decision of this case.